The opinion of the court was delivered by
Nicholls, C. J.
In re McLain et al., No. 12,903 of the docket of this court, it was held (affirming In re Ingersoll, recently decided, and In re Murff, No. 12,996, recently decided), that the writ of certiorari authorized to issue under Art. 101 of the Constitution, was not intended to enable parties to review in the Supreme Court decisions of the Courts of Appeals on mere questions of fact.
The decision which relators seek in this proceeding to have reviewedns a decision of the Court of Appeals of the Third Circuit in a petitory[aetion based upon the evidence adduced.
In the brief filed on behalf of the relators counsel say:
“We have quoted at length (the evidence) from the record only for the purpose of showing that the judges of the Circuit Court have drawn wrongful conclusions from the same, and only for the purpose of showing that they, in coming to their conclusions, have never referred to the salient .parts of the evidence, but to only disconnected parts thereof apparently justifying their conclusions. We admit the propositions they lay down to be correct ones of law.”
Under such conditions we must decline to review the judgment of the Court of Appeals. In the Murff case this court said:
“ This writ of certiorari was not given to clothe the court with appellate jurisdiction, but to issue only in exceptional cases, mainly to secure uniformity .of jurisprudence.”
In matters of this character we expect not only that the legal principles upon which the case sought to be reviewed was decided should not be admitted to be correct, but that general^ they should be specially attacked, and the claimed departure of the Court of Appeals in their decisions from the jurisprudence of the State should be specifically pointed out to us.
For the reasons herein assigned it is hereby ordered, adjudged *1137and decreed that relator’s application for a review of the judgment of the Court of Appeals of the Third Circuit, referred to in his petition herein, be and the same is hereby dismissed.